This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0205

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                               William Terrell Jackson,
                                     Appellant.

                               Filed December 7, 2015
                                      Affirmed
                                   Chutich, Judge

                           Hennepin County District Court
                              File No. 27-CR-14-9885

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Kathryn J. Lockwood, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Ross, Presiding Judge; Halbrooks, Judge; and

Chutich, Judge.

                       UNPUBLISHED OPINION

CHUTICH, Judge

      Appellant William Jackson appeals from his conviction for first-degree criminal

sexual conduct by challenging the validity of his guilty plea. Jackson asserts that the
factual basis was insufficient to support his conviction and asks this court to allow him to

withdraw his plea to correct a manifest injustice. Because we find that the factual basis

was sufficient, we affirm Jackson’s conviction.

                                         FACTS

       In September 1998, Minneapolis police were called to investigate a reported

burglary and sexual assault. When the police arrived, a woman explained that she woke

up at 3:00 a.m. to find a man she did not recognize in her room. According to the

complaint, the man asked where the woman’s money was and told her to “shut your

mother f-ckin mouth or I’ll blow your head off.” The woman reported that the man

“forced her to lay down, straddled her and placed one hand on her throat and the other

hand over her mouth,” and she could not breathe. The woman told the police that when

she failed to produce money, the man forced her to give him oral sex. She also stated that

while the man rummaged through her wallet and jewelry box looking for money, “he

continually threatened to kill her.” After forcing oral sex again and ejaculating in her

mouth, he gagged her with a sock, tied her up with the strap from her purse, and fled.

       Police found semen on a sock the man used to gag the victim and turned it over to

the Bureau of Criminal Apprehension for testing. The DNA was eventually matched to

Jackson’s. On that evidence, the Hennepin County Attorney charged Jackson in 2014

with one count of criminal sexual conduct in the first degree and one count of burglary in

the first degree. Jackson pleaded guilty to the charge of first-degree criminal sexual

conduct and the state dismissed the first-degree burglary charge. Jackson’s counsel and

the state developed the factual basis for Jackson’s plea by asking him a series of


                                             2
questions. The factual basis includes, among other relevant parts, these questions and

answers:

             Q: And you used threats against that victim, threats of force
             to accomplish that sexual act, is that correct?

             A: I believe so…

             Q: Now, as to these facts. One of the facts requires that you
             placed the victim in this particular situation to have
             reasonable fear of imminent great bodily harm to herself or
             others. And in this case you did that by those threats that
             [defense counsel] just asked you about, correct?

             A: I believe so.

             Q: What do you mean you believe so? You did or you didn’t?

             A: Yes.

             Q: Yes? Okay. Those threats to cause her imminent…great
             bodily harm to herself were things like you would blow her
             head off and demanding money and property from her,
             correct?

             A: I believe so, yeah.

             Q: Mr. Jackson, I’m just asking you questions – I have to lay
             the specific elements of the offense, so we have to get into
             those specifics. So is that a yes you said those things to her?
             You threatened her life?

             A: Yeah, yeah.

             Q: She was bound and gagged as you left, correct, which goes
             to her fear of imminent great bodily harm to herself?

             A: Yes.

      The district court accepted Jackson’s plea, sentenced him to 163 months, and

imposed a five-year period of conditional release. Jackson appeals.


                                            3
                                       DECISION

       Jackson argues that his guilty plea was invalid because “the factual basis failed to

establish every element of the offense of first-degree criminal sexual conduct.”

Specifically, Jackson contends that “the factual basis did not establish that the alleged

victim had a reasonable fear of imminent great bodily harm” and asks this court to allow

him the opportunity to withdraw his invalid plea to correct a manifest injustice.

Jackson’s contentions are meritless.

       Jackson did not dispute the validity of his plea in district court, but Minnesota

caselaw allows him to raise the issue for the first time on direct appeal. State v. Johnson,

867 N.W.2d 210, 214 (Minn. App. 2015), review denied (Minn. Sept. 29, 2015). The

validity of a guilty plea is a question of law that this court reviews de novo. Id. at 214–

15. When the factual basis of a guilty plea is challenged on appeal, “this court conducts a

de novo review by reviewing the record of the plea hearing, which should reveal the

factual basis.” Id. at 216. Jackson bears the burden of showing that his plea was invalid.

State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

       A defendant does not have an absolute right to withdraw a guilty plea. Id. at 93.

When a defendant seeks to withdraw a guilty plea after sentencing, this court must allow

it if “withdrawal is necessary to correct a manifest injustice.” Id.; Minn. R. Crim. P.

15.05, subd. 1. Manifest injustice exists if a guilty plea is invalid. State v. Theis, 742

N.W.2d 643, 646 (Minn. 2007).

       “A guilty plea is valid if it is ‘accurate, voluntary, and intelligent.’” Johnson, 867

N.W.2d at 214 (quoting State v. Ecker, 524 N.W.2d 712, 716 (Minn. 1994)). “The main


                                             4
purpose of the accuracy requirement is to protect a defendant from pleading guilty to a

more serious offense than he could be convicted of were he to insist on his right to trial.”

State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983). Accuracy requires that the plea is

supported by a proper factual basis in the record “showing that the defendant's conduct

meets all elements of the charge to which he is pleading guilty.” Barnslater v. State, 805

N.W.2d 910, 914 (Minn. App. 2011).

Factual basis

       Jackson contends that his plea was inaccurate because the factual basis does not

demonstrate that his conduct met all the elements of first-degree criminal sexual conduct.

The statute under which Jackson was convicted provides, in relevant part, that a person

who engages in sexual penetration with another person is guilty of criminal sexual

conduct in the first degree if “circumstances existing at the time of the act cause the

complainant to have a reasonable fear of imminent great bodily harm to the complainant

or another.” Minn. Stat. § 609.342, subd. 1(c) (2014).

       Jackson argues that an accurate factual basis under this statute must establish how

the alleged victim felt at the time of the offense and “requires more than [his]

unsupported opinion that he placed the alleged victim in a situation to have such fear.”

Jackson suggests that this requirement could have been accomplished “through an

affidavit from the alleged victim or through eliciting testimony from [him] as to whether

he observed the alleged victim say or do anything at the time of the offense to indicate

that she was fearful.” Jackson conceded in his colloquy that his actions could cause a

reasonable fear of great bodily harm, but he maintains on appeal that it is unclear from


                                             5
the record whether the victim actually experienced that fear. Jackson argues: “[t]he

pressure of threats, and Appellant’s belief that he placed the alleged victim in a situation

to have a reasonable fear of imminent great bodily harm does not mean that the alleged

victim actually did feel that way.” Jackson’s contention is unpersuasive.

       The Minnesota Supreme Court has upheld the acceptance of guilty pleas when the

defendant did not specifically speak to an element of the crime, but the district court

inferred intent from other facts and circumstances. See, e.g., State v. Russell, 306 Minn.

274, 275, 236 N.W.2d 612, 613 (1975) (“[Appellant's] answers to questions by the

prosecutor in this case disclose a factual basis for the plea even though no question was

specifically directed to the element of intent to kill.”); State v. Hopkins, 293 Minn. 522,

523, 198 N.W.2d 542, 542 (1972) (“[Appellant's] answers to questions by the prosecutor

disclose a factual basis for the plea even though no question was specifically directed to

the element of intent.”).

       Here, the district court reasonably inferred that the victim felt an actual reasonable

fear of imminent great bodily harm. Jackson’s admissions support the conclusion that he

“actually committed an offense at least as serious as the crime to which he is pleading

guilty.” Trott, 338 N.W.2d at 251–52. He admitted that he forced his way into the

victim’s home in the middle of the night, forced oral sex on the victim, threatened to

“blow her head off,” and left her bound and gagged. He also admitted that his threats

“placed the victim in this particular situation to have reasonable fear of imminent great

bodily harm to herself or others.” Jackson himself concedes in his colloquy that fear of

imminent great bodily harm would have been reasonable, so this court need only find that


                                             6
the district court’s inference that the victim actually felt that fear was reasonable.

Because this inference is reasonable, we conclude that these admissions alone are a

sufficient factual basis.

       In addition, this court has found that “a district court may consider the facts

alleged in a criminal complaint in determining whether an adequate factual basis exists

for a plea.” State v. Eller, 780 N.W.2d 375, 381 (Minn. App. 2010), review denied

(Minn. June 15, 2010). The sworn complaint, to which Jackson admitted, supplements

the elicited testimony with additional details to support the inference that the victim had

an actual reasonable fear of imminent great bodily harm. The complaint adds that

Jackson continually threatened the victim’s life, that he “became enraged,” that he

“forced her to lay down, straddled her and placed one hand on her throat and the other

hand over her mouth” so that she could not breathe, and that he bound and gagged her

with her purse strap and a sock.

       Taken together, the testimony and the complaint provide sufficient factual basis to

support Jackson’s conviction of first-degree criminal sexual conduct. Even absent an

affidavit from the victim or testimony regarding the victim’s behavior or affect, Jackson’s

admissions regarding his own actions support the reasonable inference that they caused

the victim to feel a “reasonable fear of imminent great bodily harm.” Accordingly, the

district court properly accepted Jackson’s plea, and we affirm his conviction.

       Affirmed.




                                            7